Citation Nr: 1036291	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-35 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for back pain.

2.  Entitlement to service connection for shin splints.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include an adjustment disorder, posttraumatic stress 
disorder (PTSD), and generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 4, 2003 to July 
18, 2003.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Huntington, West Virginia Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
back pain; shin splints; and psychiatric disorders including 
adjustment disorder, PTSD, and generalized anxiety disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a notice of disagreement received in September 2005, the 
Veteran indicated that she desired a personal hearing before a 
Veterans Law Judge at a local VA office (Travel Board hearing).  
She resent the September 2005 letter requesting a Travel Board 
hearing in November 2006 with her substantive appeal.  There is 
no indication in the claims file that the requested hearing has 
been rescheduled.

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal will 
be granted to an appellant who requests a hearing and is willing 
to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  Since 
the RO schedules travel board hearings, a remand of this matter 
to the RO is warranted.

In addition, a review of the claims file shows that VA has had 
difficulty obtaining the appellant's complete service treatment 
records.  Although a September 2004 memorandum detailed efforts 
that were attempted to obtain the records and determined that 
service treatment records are unavailable for review, the AMC/RO 
should review the claims file again to determine whether any 
additional efforts might result in locating her service treatment 
records.  For example, a July 2003 service treatment note from 
the 86th Medical Group at Ramstein Air Base indicated that 
separate records were maintained at the Mental Health Clinic.  
The AMC/RO should attempt to obtain those records.

Finally, the Veteran submitted a copy of a January 2004 
prescription for Prozac from a private psychiatrist, R. H., M.S., 
D.O.  The AMC/RO should request all treatment records from Dr. R. 
H.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file and 
take any additional appropriate steps to 
obtain the Veteran's service treatment 
records, including separate records 
reportedly maintained at the Mental Health 
Clinic at the Ramstein Air Base.  If, after 
making reasonable efforts, the RO still is 
unable to obtain the identified records, the 
RO must specifically indicate in a memorandum 
to the file all the attempts that were made 
to locate the records, and indicate that any 
further attempts to locate or obtain such 
records would be futile.  The RO must then 
notify the Veteran and her representative of 
the following: (a) the specific records that 
it is unable to obtain; (b) briefly explain 
the efforts it has made to obtain that 
evidence; and (c) describe any further action 
it will take with respect to the claim.  The 
Veteran and her representative must then be 
given an opportunity to respond.

2.  The RO should contact the Veteran and 
obtain the names and addresses of all medical 
care providers, VA and non-VA that treated 
her for her claimed back, shin splints, and 
psychiatric disabilities.  Of particular 
interest are any private treatment records 
from Dr. R. H.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  If 
the RO cannot obtain any identified records, 
a notation to that effect should be inserted 
in the file.  The Veteran and her 
representative are to be notified of 
unsuccessful efforts in this regard, to allow 
her the opportunity to obtain and submit 
those records for VA review.

3.  Finally, the RO should schedule a Travel 
Board hearing for the Veteran and notify her 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) (2009), 
and should associate a copy of such notice 
with the claims file.  After the hearing, the 
claims file should be returned to the Board 
in accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


